People v Khan (2017 NY Slip Op 06376)





People v Khan


2017 NY Slip Op 06376


Decided on August 30, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2015-04409
2016-04159
 (Ind. No. 1447/13)

[*1]The People of the State of New York, respondent,
vArshad Khan, appellant.


Stoll, Glickman & Bellina, LLP, Brooklyn, NY (Andrew B. Stoll of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Joseph N. Ferdenzi, and William H. Branigan of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant (1) from a judgment of the Supreme Court, Queens County (Schwartz, J.), rendered May 11, 2015, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence, and (2), by permission, from an order of the same court dated March 21, 2016, which denied, without a hearing, his motion pursuant CPL 440.10 to vacate the judgment of conviction.
ORDERED that the judgment and the order are affirmed.
The Supreme Court properly denied, without a hearing, the defendant's motion pursuant to CPL 440.10 to vacate the judgment of conviction. Contrary to the defendant's contention, the court could determine from the parties' submissions that the defendant was not deprived of the effective assistance of counsel (see People v Chin, 148 AD3d 926, 926-927).
The defendant's contention raised in point II of his brief is unpreserved for appellate review (see CPL 470.05[2]), and we decline to reach it in the exercise of our interest of justice jurisdiction.
The defendant's remaining contentions are without merit.
BALKIN, J.P., ROMAN, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court